Citation Nr: 1455196	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-07 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon a need for aid and attendance or on housebound status.


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel








INTRODUCTION

The Veteran served on active duty from August 1950 to March 1952. He died of prostate cancer in April 2009.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio and Denver, Colorado respectively. Original jurisdiction in this case resides with the RO in Cleveland, Ohio.

This case was last remanded by the Board in May 2012. The long and complex procedural history associated with the issues as listed on the title page was provided in great detail in the Board's May 2012 decision and will not be repeated in full. In pertinent part, however, it was noted in the Board's May 2012 remand that the RO had not made a determination as to the appellant's actual eligibility to substitute in the issues on appeal. The claims were remanded for the RO to adjudicate the issue of substitution in the first instance and if substitution was granted, to readjudicate the claims on appeal. In a June 2012 decisional letter, the RO allowed the appellant's substitution. The claims were readjudicated in a November 2012 rating decision. The case has been returned to the Board for further appellate review.

Before the Veteran died, he perfected the above listed appeal for SMC based on a need for regular aid and attendance or on housebound status.  In September 2008 the Veteran presented testimony before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.

The widow has been substituted for the Veteran in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

The record evidence shows that, prior to his death, the Veteran was not in need of the regular aid and attendance of another person and was not housebound as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for aid and attendance of another person or housebound status have not been met. 38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.350(b)(3), 3.352(a), 3.1000, 4.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

In October 2006, a letter was issued to the Veteran with regard to his claims. The letter notified the Veteran of what information and evidence is needed to substantiate his claim for special monthly compensation based on the need for regular aid and attendance or being housebound, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support an effective date. The Veteran has received all essential notice, and the appellant has had a meaningful opportunity to participate in the development of the claims.  In any event, neither the Veteran nor the appellant demonstrated any prejudice with regard to the content of any notice. See Shinseki v. Sanders, 129 S.Ct.1696 (2009.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). This issue was remanded by the Board in May 2009 as it was inextricably intertwined with the issue of service connection for paraplegia with loss of bladder function, status-post tumor excision, secondary to the service-connected residuals of gunshot wound, which was being referred to the RO in the same decision.  In its May 2012 remand, the Board directed that if substitution of the appellant was granted, the RO should readjudicate the pending claim for SMC based upon a need for aid and attendance or on housebound status. The Board stated that if the claim was denied, the RO should provide the appellant and her representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  In a June 2012 decisional letter, the RO allowed the appellant's substitution.   In a November 2012 rating decision, the RO denied the claim.  However, the appellant was not provided with an SSOC, as instructed by the Board.  As such, the Board again remanded the case in March 2014, with instructions to provide the appellant with the required SSOC.  The SSOC was issued in July 2014.

There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue in appellate status.

Special monthly compensation - based on the need for regular aid and attendance or being housebound

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350( b).

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person. 38 U.S.C.A. § 3 .350(b). Under 38 C.F.R. § 3.352(a), the following factors will considered in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.

All of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) do not have to exist before a favorable rating may be made. The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole. The evidence should establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need. 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of special monthly compensation based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), 'bedridden' will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person. 'Bedridden' will be that condition which, through its essential character, actually requires that the claimant remain in bed. The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

In addition, special monthly compensation at the housebound rate is warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the Veteran: has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, is 'permanently housebound' by reason of disability or disabilities.

This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 C.F.R. § 3.351(d).

Background and analysis

The Veteran was service-connected for cold injury residuals of his right and left upper and lower extremities, all at 30 percent disabling.  In addition, he was service-connected for residuals of a gunshot wound to the right scapular region, with damage to Muscle Group IV at 20 percent disabling, and a scar on the back with slight damage to Muscle Group XX, with a retained foreign body and with lumbosacral strain.  

VA medical records show that the Veteran was treated for conjunctival chemosis and presumed orbital pseudotumor.  However, he was not service-connected for a disability of the eyes, including blindness.  The Veteran was not service-connected at 100 percent for any disability.  In addition, the evidence does not support the Veteran was actually bedridden-that his service-connected disabilities actually required that he remained in bed.  Therefore, the question in this case is whether the Veteran's service-connected disabilities resulted in a disability level equivalent to anatomical loss or loss of use of both feet, or of one hand and one foot, or if service-connected disabilities caused him to be so helpless as to be in need of regular aid and attendance of another person.

The appellant has not contended, and the evidence does not reflect, that the Veteran's service-connected  disabilities, including his cold injuries to his upper and lower extremities, were the basis of his need for Aid and Attendance. The contentions set forth by the Veteran and currently by the appellant are that the Veteran's service-connected retained shrapnel prevented him from undergoing the necessary testing to determine that he had a tumor around his spine and that, if he had undergone earlier testing, treatment would have been provided sooner and he would not have lost use of his lower extremities.  

The record reflects that the Veteran was diagnosed with prostate cancer in 1998. The Veteran began experiencing pain in his back in March 2004, and had mobility issues in 2006.  Medical records from Kaiser Permanente reflect that the Veteran could not undergo a magnetic resonance imaging (MRI) study to evaluate the cause of his pain, due to his retained shrapnel.  He underwent a computed tomography (CT) scan in March 2004, which revealed diffuse sclerosis of L5 suggestive of metastasis from his prostate cancer.

A May 2006 discharge summary from the Cleveland Clinic shows that the Veteran was diagnosed with T8 metastatic tumor and paraplegia.  He underwent right hemilaminectomy of T8 and a partial laminectomy of T7 through T9 for decompression of the thecal sac of the spinal cord.

A June 2006 VA medical record shows that the Veteran was status post radiation and surgical decompression in May 2006.  He was found to have recent onset T8 paraplegia secondary to spinal cord compression from metastatic cancer of the prostate.  The Veteran's bed mobility had improved, but he was still dependent on transfers.  He had lost both bowel and bladder control since his surgery, and ambulated using a wheelchair.

A March 2007 medical statement for consideration of aid and attendance, completed by a private physician, reflects his assessment that the Veteran was unable to care for himself due to paraplegia from spinal cord compression due to prostate cancer and neurogenic bladder and bowel.

A November 2007 letter from a private physician at the Cleveland Clinic reflects his acknowledgement of a letter from the Veteran setting forth his contentions regarding the affect an earlier MRI would have had on the treatment of his spinal tumor.  The private physician noted that he would support the likelihood that if an MRI scan was done in 2004 the cancer may have been identified and treated sooner; however, he concluded that it was impossible to prove whether this would have really made any significant difference.  The private physician did state that he supported the Veteran's request for additional benefits to continue to receive your nursing care health care aide and physical therapy.

An opinion was provided in May 2011 with regard to the appellant's claim for entitlement to death benefits.  As the contentions with regard to this claim are identical to those set forth in the claim for aid and attendance-that earlier detection of the Veteran's metastatic prostate cancer would have led to earlier treatment and that his service-connected retained shrapnel prevented earlier testing and detection-the opinion is relevant to this issue as well.  The VA examiner reviewed the evidence of record noting that the appellant argued that a private physician stated that had he been able to operate earlier that the outcome would have been more favorable for the Veteran's recovery.  The VA examiner noted that the Veteran did live for an additional three years after this occurrence and eventually died as a result of metastatic prostate cancer in April 2009.  He indicated that MRI scans were not typically used for the diagnosis of or surveillance of prostate cancer, as there were other tests available that could be used to diagnose bony metastatic prostate disease including plain film x-rays, CAT scans, and bone scans.  The examiner determined that the testing that was necessary to diagnose this Veteran's spinal metastatic disease and spinal compression was done and that the Veteran did undergo surgery for the tumor.

Alternative testing to MRI scanning was done in May 2006 which did lead to the diagnosis and treatment of his spinal and spinal cord metastatic disease. The examiner opined that, while this may not have been the first choice of his treating physicians to look at his spine and spinal cord, appropriate alternative testing to MRI was available and was done and did lead to the diagnosis and eventual surgical treatment of his metastatic spinal cord disease.

The Board notes that the evidence of record clearly shows that the Veteran became paraplegic in 2006, as a result of metastasis of his prostate cancer to his spine.  The Board finds that the evidence of record does not support a finding that the Veteran's service-connected sustained shrapnel prevented detection and treatment of his metastatic prostate cancer such that it led to his paraplegia.  While the November 2007 private physician's letter shows that he would support the likelihood that if an MRI scan was done in 2004 the cancer may have been identified and treated sooner; he concluded that it was impossible to prove whether this would have really made any significant difference.  Because this statement is merely one of possibility rather than probability, it does not constitute a medical opinion of any probative value.  See 38 C.F.R. § 3.102 (2014); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).

The VA examiner reviewed the evidence of record and noted that alternative diagnostic testing was, in fact, completed and led to surgery on the Veteran's spinal tumor.  

As such, there is no probative medical evidence  of record that supports the appellant's contentions.
 
The Board appreciates and taken into consideration the appellant's contentions; however, the question regarding the potential relationship between the Veteran's retained shrapnel, his metastatic prostate cancer, and his paraplegia is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994). 
The Board notes that the appellant has contended that she was told by a doctor that had he been able to operate earlier that the outcome would have been more favorable for the Veteran's recovery.  A claimant may be competent to report contemporaneous diagnosis made by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence is competent and sufficient in certain instances to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  However, with regard to more complex issues, the connection between the layman's account, filtered as it was through a layman's sensibilities, of what a doctor purportedly said is simply too attenuated and inherently unreliable to constitute 'medical' evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995). 

For all the foregoing reasons, the Board finds that special monthly compensation based on need for aid and attendance or housebound status is not warranted. As the preponderance of the evidence is against this claim, the 'benefit of the doubt' rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation based on the need for regular aid and attendance or being housebound is denied.



____________________________________________
J.A. Markey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


